Citation Nr: 1540808	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, to include degenerative disc and joint disease.  

2.  Entitlement to service connection for a low back condition, to include degenerative disc and joint disease.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions in which the RO denied the Veteran's request to reopen his claim for service connection for a back disability and reopened and denied the Veteran's service connection claim for hypertension, respectively.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the claims file.  

The Board points out that it must address the question of whether new and material evidence to reopen the claims for a back condition and hypertension has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate such on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petitions to reopen, the Board has characterized the appeal as encompassing all matters set forth on the title page.  

The Board's decision to reopen the Veteran's claims for service connection for a back condition and hypertension is set forth below.  The claims for service connection for a back condition and hypertension, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in February 2008, the RO denied the Veteran's request to reopen his claims for service connection for a back condition and hypertension; this decision was not appealed and became final.  

2.  Evidence submitted since the February 2008 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for a back condition and hypertension.  


CONCLUSIONS OF LAW

1.  The RO's February 2008 denial of the Veteran's request for reopening his claims for service connection for a back condition and hypertension is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2007) [(2015)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2015).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Given the favorable disposition of the Appellant's request to reopen the claims for service connection for a back condition and hypertension the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  


II.  Analysis

The Veteran seeks to reopen previously denied claims for service connection for a back condition and hypertension.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reasons for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In an August 1995 decision the RO denied the Veteran's claims for service connection for a low back condition and hypertension.  The RO found that the Veteran did not have a current disability of hypertension and found that the Veteran's service treatment records were absent of any back condition.  The evidence of record at that time consisted of service treatment records dated from 1980 to 1995 and a May 1995 VA examination report.  The Veteran did not appeal this decision.  

In August 2004, the Veteran filed a request to reopen his claim for service connection for hypertension.  The RO denied reopening in an April 2005 decision, as no new and material evidence had been received.  The Veteran did not appeal this decision either.  

The Veteran filed a request to reopen both his back and hypertension claims in November 2007.  The RO again denied reopening of both claims in February 2008, as new and material evidence had not been received.  Evidence considered included that listed above as well as VA and private treatment records.  

The Veteran did not appeal any of the prior rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2008 rating decision, as well as the other prior rating decisions, became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

In September 2009, the Veteran filed a request to reopen his claim for service connection for a back disability, which was denied in June 2010.  In April 2011, the Veteran filed a request to reopen both his back and hypertension claims.  In January 2012, the RO reopened and denied both claims.  Evidence considered at the time of that decision included the Veteran's hearing testimony and a December 2011 VA examination report.  

The Board finds that the June 2010 decision, declining the Veteran's request to reopen his back claim is not final due to the Veteran's statement received in April 2011, within one year of the RO's decision.  

Additionally, the Board observes that the evidence received since the February 2008 rating decision is new, as it was not previously of record.  Specifically, the Veteran testified during the May 2013 hearing that he experienced back pain since his first year in service, which continued off and on since that time.  Furthermore, the December 2011 VA examiner found a diagnosis of hypertension, which was not previously of record.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence of a diagnosis of hypertension and a lack of evidence of nexus between the Veteran's military service and his low back condition were part of the bases for the denial of the claims in the prior rating decisions, the new evidence is also material.  As new and material evidence to reopen the claims for service connection for low back condition and hypertension has been received, the claims are therefore reopened.  The Veteran's appeal to this extent is allowed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  



REMAND

The Board finds that further development is necessary with respect to the Veteran's claims for service connection for a low back condition and hypertension.  

First, the Board notes that service treatment records of record are dated from 1980 to 1995.  The Veteran served in the Navy from October 1974 to February 1995.  Thus, service treatment records may be missing.  The Board notes that the Veteran's claims file contains documents from 1995, indicating that the service treatment records may not be complete.  Thus, on remand, the AOJ should take all necessary steps to ensure that any outstanding service treatment records are obtained.  

Additionally, with respect to the Veteran's low back claim, the Board finds that a new VA opinion is needed.  In this regard the December 2011 VA examiner did not consider the Veteran's statements that he experienced back pain in service, which began in 1987.  The VA examiner seems to have relied on the absence of any reports of back pain in the Veteran's service treatment records.  Thus, remand is necessary for a VA examination that addresses the Veteran's statements in this regard.  

With respect to the Veteran's hypertension claim, the December 2011 VA examiner relied on the fact that the Veteran's blood pressure readings were normal at the time of his separation from service.  The examiner did not address a notation in a December 1994 report of medical history that indicated a history of high blood pressure readings over the last year.  Furthermore, the Veteran testified at the May 2013 hearing that he was put on an exercise plan to try to lower his blood pressure while in service.  Such evidence must be taken into consideration, and a new VA examination must be obtained in this regard.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository and request any available service treatment records from 1974 to 1980.  Any attempts to obtain these records, and any reply, to include a negative reply, should be documented in the claims file.  Any records obtained should be included in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination before an appropriate examiner to determine the etiology of his claimed low back disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition is related to his military service.

The examiner must consider the Veteran's reports of recurrent back pain in service.  See Service Treatment report dated December 28, 1994-Report of medical history

A complete rationale is required for all opinions rendered.  

3.  Schedule the Veteran for an appropriate VA examination before an appropriate examiner to determine the etiology of his claimed hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include documented high blood pressure readings.  

The examiner must consider the Veteran's reports of a workout regime prescribed to lower his blood pressure.  

A complete rationale is required for all opinions rendered.  

4.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


